Citation Nr: 0507044	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  97-00 422	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for major depression as 
secondary to a service-connected disability.

2.  Entitlement to an effective date earlier than February 
24, 1999, for the award of a 40 percent rating for service-
connected lumbar paravertebral fibromyositis.  

3.  Entitlement to a rating in excess of 40 percent for 
lumbar paravertebral fibromyositis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and Dr. J.A.J.


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1981 to June 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1996, March 1999, and January 
2004 rating decisions by the San Juan, the Commonwealth of 
Puerto Rico, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The veteran withdrew her appeal as to 
the issue of entitlement to service connection for post-
traumatic stress disorder in September 1997 and withdrew her 
request for a personal hearing by correspondence dated in 
June 2003.

The Board notes that the veteran's November 2003 
correspondence may be construed as a claim for entitlement to 
an increased rating for her cervical paravertebral myositis 
and that in June 2004 she raised a claim for entitlement to a 
total disability rating based upon individual 
unemployability.  These matters are referred to the RO for 
appropriate action.

The issues of entitlement to an effective date earlier than 
February 24, 1999, for the award of a 40 percent rating for 
service-connected lumbar paravertebral fibromyositis and 
entitlement to a rating in excess of 40 percent for lumbar 
paravertebral fibromyositis on appeal are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required on 
her part.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of her service connection claim and has 
sufficiently notified her of the information and evidence 
necessary to substantiate this claim.

2.  The evidence demonstrates the veteran's major depression 
was incurred after service and is not related to any 
demonstrated incident of active service nor to a service-
connected disability.


CONCLUSION OF LAW

The veteran's major depression was not incurred in or 
aggravated by active service nor as a result of a service-
connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and the implementing regulations apply in the instant 
case.  A review of the record shows the veteran was notified 
of the VCAA by correspondence dated in February 2003.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran was not given prior to the 
first agency or original jurisdiction (AOJ or RO) 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board.  The service connection issue on appeal was 
also re-adjudicated and a supplemental statement of the case 
was issued in April 2003.  The veteran has been provided 
every opportunity to submit evidence and argument in support 
of her claim and to respond to VA notices.  

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

In this case, the VCAA notice letter provided to the veteran 
generally informed her of the evidence not of record that was 
necessary to substantiate her claim and identified which 
parties were expected to provide such evidence.  Although the 
letter did not specifically address the VCAA "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to the claim.  In fact, 38 C.F.R. § 3.159(b)(1), 
which includes this "fourth element," was cited in the 
April 2003 supplemental statement of the case.  In light of 
the actual notice provided, the Board finds that any content 
deficiency in the notice letter was non-prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issue addressed in this decision have 
been requested or obtained.  Her Social Security 
Administration (SSA) records were obtained in May 2000.  
There is no evidence indicating any additional pertinent 
records exist as to this issue that would require additional 
VA assistance.  Therefore, the Board finds further attempts 
to obtain additional evidence would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that specific medical opinions pertinent to the issue 
on appeal were obtained in June 1996, November 1998, and June 
2003.  The Board finds the available medical evidence is 
sufficient for an adequate determination of the issue 
addressed in this decision.  Therefore, the duty to assist 
and duty to notify provisions of the VCAA have been 
fulfilled.  

Service Connection Claim
Factual Background

Service medical records are negative for treatment or 
diagnosis of any psychiatric disorders.  Although a report 
dated in December 1981 noted hospital records showed that 
over a two week period of treatment for pneumonia the veteran 
experienced daily crying and depression, there is no evidence 
of any subsequent treatment for depression.  Records show the 
veteran complained of back pain in September 1988 after 
twisting her back.  It was noted that the veteran appeared to 
be in tremendous pain and that she was pregnant.  The 
diagnosis was myalgia.  The treatment plan included ice 
massage and pain relief medication.  The veteran's June 1989 
separation examination revealed normal clinical psychiatric 
and musculoskeletal evaluations.  She complained of recurrent 
pain, but denied any history of depression, excessive worry, 
or nervous trouble.  Records show the veteran was discharged 
because of pregnancy.

Service department medical records dated in October 1989 
included a diagnosis of mild depression and insomnia 
contributing to muscle tension and producing the majority of 
the findings.  It was noted that the veteran complained of 
symptoms including constant daily headaches and back and neck 
pain.  

VA examination in January 1991 included a normal psychiatric 
evaluation.  No complaints concerning any psychiatric 
disorder symptomatology were apparently reported by the 
veteran.  It was noted she complained of pain from the neck 
down to the low back exacerbated by cold weather, carrying 
her military pack, and by prolonged standing and bending.  
The examiner noted tenderness with moderate spasm to the back 
and tender fibrotic nodules to the lumbar paravertebral 
musculature.  There was no evidence of muscle atrophy or 
weakness.  The diagnoses included lumbar paravertebral 
fibromyositis.  

In a February 1991 rating decision the RO established 
entitlement to service connection for a neck disorder and 
upper back and lumbar paravertebral fibromyositis.  A 10 
percent rating was assigned for upper back and lumbar 
paravertebral fibromyositis.

Medical records obtained with the veteran's SSA records in 
May 2000 included a VA report dated in December 1992 
providing a diagnosis of depression.  No opinion as to 
etiology was provided.  Private medical records dated in 
December 1992 noted the veteran reported a prior history of 
mental health treatment related to marital problems, but that 
she had not received any prior psychiatric treatment.  It was 
noted that the veteran and her spouse had separated in 
February 1992 because of conflicts.  Records show she was 
hospitalized in December 1992, February 1993, and September 
1993 with Axis I diagnoses of schizophrenia and 
schizoaffective disorder.  The September 1993 final diagnosis 
was schizoaffective disorder, depressive type, in remission.  
SSA records show the veteran was awarded disability benefits 
beginning December 1, 1992.  A primary diagnosis of 
schizophrenic disorder and a secondary diagnosis of 
fibromyalgia were provided.  

In a February 1994 rating decision the RO amended the prior 
determination and granted entitlement to a 10 percent rating 
for upper back and cervical paravertebral myositis and 
continued the 10 percent rating for lumbar paravertebral 
fibromyositis.  In a February 1996 rating decision the RO 
granted an increased 20 percent rating for lumbar 
paravertebral myositis.  

VA medical records obtained with the veteran's SSA records in 
May 2000 also included a January 1996 medical certificate 
with a diagnostic impression of major depression with 
psychotic features.  No opinion as to etiology was provided.  

In correspondence dated in April 1996 the veteran requested 
entitlement to service connection for a nervous problem due, 
in part, to accidents incurred during active service.  

VA examination in June 1996 by a board of three psychiatrists 
included an Axis I diagnosis of major depression.  It was 
noted that the veteran and her claims folder were examined in 
association with the evaluation.  The veteran, in pertinent 
part, reported that she had been provided a diagnosis of 
major depression and that she believed the disorder was due 
to her service-connected back disability.  She complained 
that she was unable to do anything because of back pain.  The 
examiners stated that it was the unanimous impression of the 
board that there was no evidence of a post-traumatic disorder 
and that the board did not feel her nervous disorder was 
secondary to her back disorder.  It was further noted that 
the opposite may be true, that her back disorder was 
secondary to her nervous disorder.  

In an August 1996 report Dr. J.A.J. stated that the veteran 
had developed severe depression that was without any doubt 
directly related to her service-connected back disorder.  It 
was noted that during service she developed lumbar myositis 
and that since discharge she had been unable to work as a 
result of severe back pain.  

Private medical records from the University of Puerto Rico, 
School of Medicine dated in October 1996 included diagnoses 
of recurrent major depression with psychotic features.  No 
opinions as to etiology were provided.  

At a personal hearing in September 1997 the veteran was 
excused from the hearing and Dr. J.A.J. provided testimony in 
support of her claim.  He testified that he had been treating 
the veteran approximately every two months since June 1996.  
He stated he had seen her VA claims file and had reviewed the 
June 1996 VA examination report.  He, in essence, concurred 
with the diagnoses of major depression with psychotic 
features, but disputed the prior diagnoses of schizophrenia.  
He reiterated his previous opinion that the veteran's 
depression was secondary to her service-connected back 
disability.  He asserted the June 1996 VA board opinion was 
erroneous because they had not reviewed pertinent medical 
records associated with the veteran's SSA disability claim.  

VA examination in November 1998 noted the veteran had been 
evaluated and that her hospital records had been reviewed.  
The examiner provided an Axis I diagnosis of major depression 
and commented that there was no evidence of record indicating 
that the veteran's neuropsychiatric disorder was secondary to 
her service-connected back disability.  

In a March 1999 rating decision the RO granted an increased 
40 percent disability rating for lumbar paravertebral 
fibromyositis.  An effective date was established from 
February 24, 1999.

Private medical records dated in February 2000 included a 
diagnosis of recurrent major depression with psychotic 
features.  No opinion as to etiology was provided.

An April 2000 VA psychiatric service note included a 
diagnosis of major depression with psychotic features.  The 
examiner noted that the veteran's first episode had been 
precipitated by severe chronic pain due to a herniated disc 
when she began to experience symptoms of depression that 
gradually deteriorated into psychotic symptomatology.  It was 
also noted that the veteran reported a history of an accident 
in 1982 that resulted in a herniated disc with subsequent 
severe chronic pain and extensive treatment in 1988 because 
of severe pain.  A February 2003 report noted a history of 
chronic persistent pain and associated depressive symptoms.  

A June 2003 VA examination report noted the veteran's claims 
file, SSA records, and progress notes were reviewed prior an 
interview with the veteran.  The examiner provided an Axis I 
diagnosis of major depression with psychotic features.  The 
examiner summarized the pertinent medical evidence of record, 
including an October 1989 service department report and 
records demonstrating a period of hospitalization in December 
1992 for depression and psychosis.  It was noted that none of 
the records associated with that hospitalization referred to 
any physical problems and that the evidence indicated her 
marital problems provoked her psychotic breakdown.  The 
examiner stated that the evidence of record contradicted what 
was stated in recent VA progress notes based upon the 
veteran's reported history and that hospital records clearly 
showed she was participating in recreational activities with 
no mention of any physical problems.  It was the examiner's 
opinion that it was very unlikely that the veteran's 
neuropsychiatric disorder had its etiology or origin as 
secondary to her service-connected physical problem of lumbar 
fibromyositis.  

VA medical records include psychiatric service reports dated 
in May 2003, August 2003, February 2004, and April 2004, in 
essence, carrying forward the previously reported history of 
chronic persistent pain and associated depressive symptoms.  

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  A disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be considered service connected.  
38 C.F.R. § 3.310 (2004).  When aggravation of a nonservice-
connected disability is proximately due to or the result of a 
service-connected disorder, the veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

Where a veteran served 90 days or more of continuous, active 
military service during a period of war and certain chronic 
diseases, including psychoses, become manifest to a degree of 
10 percent within one year from the date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that a veteran seeking disability benefits 
must establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Federal Circuit has also recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  

The Court has held that the Board must determine how much 
weight is to be attached to each medical opinion of record.  
See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater 
weight may be placed on one medical professional's opinion 
over another, depending on factors such as reasoning employed 
by the medical professionals and whether or not, and the 
extent to which, they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2004).

Based upon the evidence of record, the Board finds the 
veteran's major depression was incurred after service and is 
not related to any demonstrated incident of active service 
nor to a service-connected disability.  The Board notes there 
is no evidence of a confirmed diagnosis nor treatment for 
depression during active service.  Although an October 1989 
service department medical report noted a diagnosis of mild 
depression, there was no indication the disorder was incurred 
during active service.  As the veteran's active service did 
not include 90 days of wartime service, consideration of 
presumptive service connection for certain chronic disorders 
is inapplicable.

The evidence demonstrates the earliest diagnoses of a 
psychiatric disorder variously described as a schizoaffective 
disorder with depressive features and major depressions with 
psychotic features was provided in December 1992, over three 
years after the veteran's separation from active service.  
The Board also finds the opinion of the June 2003 VA examiner 
as to onset and etiology is persuasive.  That opinion is 
shown to have been based upon an examination of the veteran 
and a comprehensive review of the medical evidence of record.  
It was the examiner's opinion that it was very unlikely that 
the veteran's neuropsychiatric disorder had its etiology or 
origin as secondary to her service-connected physical problem 
of lumbar fibromyositis.  The examiner also noted that the 
evidence indicated her marital problems had provoked her 
psychotic breakdown.

The Board finds the August 1996 and September 1997 opinions 
of Dr. J.A.J., the April 2000 VA examiner's opinion, and the 
2003 and 2004 VA treatment notes warrant a lesser degree of 
probative weight because they appear to have been provided 
based upon an inaccurate report of the veteran's medical 
history during and immediately after service.  There is no 
probative evidence demonstrating a severe back disorder 
either during service or prior to the veteran's December 1992 
hospitalization and first apparent psychiatric episode.  The 
opinions of Dr. J.A.J. as to a severe back disorder existing 
prior to December 1992 are inconsistent with the medical 
evidence contemporaneous to the veteran's treatment at that 
time and do not reconcile the opinions as to an association 
with the service-connected disability with the evidence 
indicating the disorder was related to marital problems in 
1992.

Although the veteran believes her major depression developed 
as a result of active service, she is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit, 5 
Vet. pp. 91; Espiritu, 2 Vet. App. 492.  Therefore, the Board 
finds entitlement to service is not warranted.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The Board finds the 
preponderance of the evidence is against the veteran's claim.


ORDER

Entitlement to service connection for major depression as 
secondary to a service-connected disability is denied.

REMAND

As noted above, there has been a significant recent change in 
VA law.  The appellant was notified of the provisions of the 
VCAA and how it applied to her earlier effective date claim 
by correspondence dated in February 2003; however, a review 
of the record indicates she was not adequately notified of 
the VCAA as it applied to her increased rating claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2004); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

The Board notes the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim and in 
claims for disability compensation requires that VA provide 
medical examinations or obtain medical opinions when 
necessary for an adequate decision.  See 38 C.F.R. § 3.159.  
For records in the custody of a Federal department or agency, 
VA must make as many requests as are necessary to obtain any 
relevant records, unless further efforts would be futile; 
however, the claimant must cooperate fully and, if requested, 
must provide enough information to identify and locate any 
existing records.  38 C.F.R. § 3.159(c)(2).

A medical examination or medical opinion is deemed to be 
necessary if the record does not contain sufficient competent 
medical evidence to decide the claim, but includes competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  See 38 C.F.R 
3.159(c)(4).  

In this case, the veteran claims an effective date earlier 
than February 24, 1999, is warranted for the award of a 40 
percent rating for service-connected lumbar paravertebral 
fibromyositis.  The Board notes that a February 24, 1999, VA 
examination report noted the veteran had been evaluated three 
times over the previous year at the women's clinic and 
treated for low back pain; however, there is no indication 
that VA medical records for the year prior to February 1999 
were obtained or requested by the RO.  

The Board also notes that the veteran's June 2003 VA spine 
examination was apparently conducted without access to any 
medical records and that the examination findings are 
apparently inconsistent with the private medical evidence of 
record.  Private medical records dated in April 2003 include 
diagnoses of bilateral L5-S1 radiculopathy.  Therefore, the 
Board finds additional development is required prior to 
appellate review.

It is significant to note that during the course of this 
appeal the regulations for rating disabilities of the spine 
were revised effective September 23, 2002, and effective 
September 26, 2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002) 
and 68 Fed. Reg. 51454 (Aug. 27, 2003).  VA's General 
Counsel, in a precedent opinion, has held that when a new 
regulation is issued while a claim is pending before VA, 
unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  The revised 
amended versions may only be applied as of their effective 
date and, before that time, only the former version of the 
regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 
2000).

Accordingly, this matter is REMANDED for the following:  

1.  The RO should ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied as to the veteran's increased 
rating claim.  This includes notifying 
the claimant (1) of the information and 
evidence not of record that is necessary 
to substantiate this claim, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that the claimant is 
expected to provide, and (4) to request 
or tell the claimant to provide any 
evidence in her possession that pertains 
to the claim.  

2.  The RO should obtain for the record 
copies of all pertinent VA medical 
treatment records associated with the 
veteran's service-connected back 
disability since February 1998.

3.  The veteran should be scheduled for 
an appropriate examination for an opinion 
as to the current nature of her service-
connected lumbar paravertebral 
fibromyositis.  The examiner should be 
requested to comment upon the extent to 
which, if any, neurologic symptoms are 
attributable to the service-connected 
back disorder.  The claims folder must be 
available to, and reviewed by, the 
examiner.  The examiner should provide a 
complete rationale for any opinion given 
and should reconcile the opinion with the 
other medical evidence of record.

4.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed.  
If the benefits sought remain denied, the 
veteran and her representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


